A suit in divorce was commenced by plaintiff herein, in the Common Pleas Court of Summit County. The Common Pleas granted the divorce on the ground of extreme cruelty. The parties owned four pieces of property, three of which were held jointly, and the fourth in the name of the plaintiff herein. The decree of the Common Pleas Court set forth that the plaintiff must deed to the. defendant her interest in three of the properties, and the defendant should deed to the plaintiff his interest in the fourth. If this was not-done, the interest of the respective parties were to remain the same as they were, at the time of the commencement of the action.
The Court of Appeals affirmed the judgment of the Common Pleas. Plaintiff herein is asking an order requiring the Court of Appeals to certify its record, and claims as follows:—
1. That the court, in granting the decree, has required the wife to give up her dower interest in lands of her husband in violation of 11991 GC.
2. That the court has required her to deed to the husband, property standing in her name at the time of the suit.
3. That the court cannot decree to the defendant who is the aggressor, property belonging to the successful party when there is no showing under 11992 GC. DeWitt v. DeWitt, 67 OS. 340.
Note: — Motion to certify overruled, 5 Abs. 331.